Title: Standing Queries for the Junto, 1732
From: Franklin, Benjamin
To: 


In the fall of 1727 Franklin “form’d most of my ingenious Acquaintances into a Club for mutual Improvement, which we called the Junto.” An important inspiration for it was the deep influence which Cotton Mather’s Essays to do Good had had on Franklin. Mather had proposed voluntary associations to promote religion and morality; he outlined their nature and form and even suggested an order of business. Franklin took the suggestion, secularized it, gave it a practical and specific purpose.
“The Rules I drew up,” Franklin continued in his autobiography, “requir’d that every Member in his Turn should produce one or more Queries on any Point of Morals, Politics or Natural Philosophy, to be discuss’d by the Company, and once in three Months pronounce and read an Essay of his own Writing on any Subject he pleased.” Except as partial drafts, these rules do not survive. There does exist, however, a part of the Junto’s ritual—the twenty-four “Standing Queries” which were read and answered at every meeting and the four qualifications which every candidate for admission was required to meet. The idea for these questions probably owes something to Mather’s proposed order of business, with its ten “Points of Consideration,” which were to be read “from time to time” at the meetings, “with a due Pause upon each of them, for any one to offer what he please upon it.”
The Standing Queries were first printed by Vaughan, who probably received them from Franklin. Vaughan described them simply as “an early performance” of their author. Duane and William Temple Franklin reprinted them without assigning a date; but Sparks, apparently without evidence or authority, asserted that they “were drawn up in the year 1728.” The year 1732, however, is a more likely date in view of the first draft and its relation to the order of business for the Junto proposed under the hypothetical date June 30, 1732. The regulations of 1732, for example, required all new members to meet the four qualifications, “and all the old ones are to take it [them]”—a requirement that indicates that the Junto had been in existence some time before the Standing Queries were drafted.
Franklin’s draft was admittedly incomplete and imperfect. In the margin opposite the Standing Queries, for example, he wrote: “Memo these Queries are not plac’d in the order I design ’em.” The order and phrasing as printed by Vaughan are both improved. The same is true of the Qualifications, the order in Vaughan ascending logically from love of the Junto to love of truth. Vaughan’s version is printed here as being more nearly the final product of the author’s thought.
In his edition Duane added to these Queries a list of questions which he said had been discussed at meetings of the Junto. These questions Duane took from the Eulogium on Benjamin Franklin by Provost William Smith, who found them in a manuscript book of Junto minutes. The questions are omitted here, however, because Franklin had nothing to do with them: he was in England when they were discussed in the so-called “young Junto” in 1758–59.
 
Previous question, to be answer’d at every meeting.
Have you read over these queries this morning, in order to consider what you might have to offer the Junto [touching] any one of them? viz.
1. Have you met with any thing in the author you last read, remarkable, or suitable to be communicated to the Junto? Particularly in history, morality, poetry, physic, travels, mechanic arts, or other parts of knowledge.
2. What new story have you lately heard agreeable for telling in conversation?
3. Hath any citizen in your knowledge failed in his business lately, and what have you heard of the cause?
4. Have you lately heard of any citizen’s thriving well, and by what means?
5. Have you lately heard how any present rich man, here or elsewhere, got his estate?
6. Do you know of any fellow citizen, who has lately done a worthy action, deserving praise and imitation? or who has committed an error proper for us to be warned against and avoid?
7. What unhappy effects of intemperance have you lately observed or heard? of imprudence? of passion? or of any other vice or folly?
8. What happy effects of temperance? of prudence? of moderation? or of any other virtue?
9. Have you or any of your acquaintance been lately sick or wounded? If so, what remedies were used, and what were their effects?
10. Who do you know that are shortly going voyages or journies, if one should have occasion to send by them?
11. Do you think of any thing at present, in which the Junto may be serviceable to mankind? to their country, to their friends, or to themselves?
12. Hath any deserving stranger arrived in town since last meeting, that you heard of? and what have you heard or observed of his character or merits? and whether think you, it lies in the power of the Junto to oblige him, or encourage him as he deserves?
13. Do you know of any deserving young beginner lately set up, whom it lies in the power of the Junto any way to encourage?
14. Have you lately observed any defect in the laws of your country, [of] which it would be proper to move the legislature for an amendment? Or do you know of any beneficial law that is wanting?
15. Have you lately observed any encroachment on the just liberties of the people?
16. Hath any body attacked your reputation lately? and what can the Junto do towards securing it?
17. Is there any man whose friendship you want, and which the Junto or any of them, can procure for you?
18. Have you lately heard any member’s character attacked, and how have you defended it?
19. Hath any man injured you, from whom it is in the power of the Junto to procure redress?
20. In what manner can the Junto, or any of them, assist you in any of your honourable designs?
21. Have you any weighty affair in hand, in which you think the advice of the Junto may be of service?
22. What benefits have you lately received from any man not present?
23. Is there any difficulty in matters of opinion, of justice, and injustice, which you would gladly have discussed at this time?
24. Do you see any thing amiss in the present customs or proceedings of the Junto, which might be amended?

Any person to be qualified, to stand up, and lay his hand on his breast, and be asked these questions; viz.
1. Have you any particular disrespect to any present members? Answer. I have not.

2. Do you sincerely declare that you love mankind in general; of what profession or religion soever? Answ. I do.
3. Do you think any person ought to be harmed in his body, name or goods, for mere speculative opinions, or his external way of worship? Ans. No.
4. Do you love truth for truth’s sake, and will you endeavour impartially to find and receive it yourself and communicate it to others? Answ. Yes.
